IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43980

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 693
                                               )
       Plaintiff-Respondent,                   )   Filed: September 19, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
TAYLOR SMITH,                                  )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Valley County. Hon. Jason D. Scott, District Judge.

       Judgment of conviction and unified term of fifteen years, with a minimum period
       of confinement of seven years, for aggravated battery and a concurrent
       determinate term of five years for battery on a police/peace officer or sheriff,
       affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Jenny C.
       Swinford, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Taylor Smith pled guilty to aggravated battery, I.C. §§ 18-903(b) and 18-907(b), and
battery on a police/peace officer or sheriff, I.C. §§ 18-915(3)(b) and 19-903(a). In exchange for
his guilty pleas, additional charges were dismissed. The district court sentenced Smith to a
unified term of fifteen years, with a minimum period of confinement of seven years, for
aggravated battery and a concurrent determinate term of five years for battery on a police/peace
officer or sheriff. Smith appeals.

                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Smith’s judgment of conviction and sentences are affirmed.




                                                   2